Citation Nr: 0631607	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hyperkeratosis of the feet, bilaterally, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  The veteran's case comes from the VA 
Regional Office in Winston-Salem, North Carolina (RO).


FINDING OF FACT

The veteran's service-connected hyperkeratosis of the 
bilateral feet is manifested by a skin condition that 
affects 5 percent or less of his entire body, does not 
affect an exposed area, and does not require systemic 
therapy for a total duration of 6 weeks or more in the 
previous year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hyperkeratosis of the feet, bilaterally, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7899-7813 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased 
evaluation for service-connected hyperkeratosis of the feet, 
bilaterally, currently evaluated as 10 percent disabling, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  A letter dated in 
August 2003, satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); see also 


Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2006).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
involves a factual determination of the current severity of 
the disability.  Id. at 58.

Service connection for hyperkeratosis of the feet, 
bilaterally, was granted by an April 1958 rating decision 
and a 10 percent evaluation was assigned under 38 C.F.R. § 
4.118, Diagnostic Code 7899, effective September 2, 1957.  
See 38 C.F.R. § 4.27 (2006) (unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99").  Subsequent rating 
decisions in June 1958, December 1991, and March 1999 
confirmed and continued this evaluation.  The veteran claims 
that his service-connected hyperkeratosis of the feet, 
bilaterally, is more disabling than currently evaluated.

A May 2003 private podiatric examination report stated that 
the turgor and texture of the skin on the veteran's feet 
were adequate, with no open associated lesions or 
ulcerations.  Healing and exfoliation were noted on the skin 
of the right foot with a serpentine appearance to the 
lesion.  The report stated that scaled collarettes were 
suggestive of dermatophyte infection and particular note was 
made of the skin on the dorsum of the right foot, which may 
have been made irritated.  The veteran's range of motion was 
reported as within normal limits.  The impression was, in 
part, dermatophytosis with possible irritant and dermatitis 
on the dorsum of the right foot.  The treatment plan stated, 
in part, cream to the dorsum of the right foot.

A second May 2003 private podiatric examination report 
stated, in part, that physical examination showed dermatitis 
on the left foot was still present, though its degree of 
irritation appeared to have improved.  The assessment was 
contact dermatitis with possible tinea pedis on the dorsum 
of the bilateral feet.  The plan stated, in part, lidex 
ointment 0.05 percent and Lamisil, both applied every other 
day.

An August 2003 private podiatric examination report stated 
that the veteran had a recurrent stasis dermatitis rash on 
the dorsum of the foot, which had been responsive in part to 
topical steroid cream, though the veteran had stopped using 
it and had been inconsistent with its application.

A September 2003 private medical examination report stated 
that the veteran had no rashes, lesions, ulcers, stasis 
dermatitis, xanthomas, petechiae, induration of the skin or 
subcutaneous tissue, or nodules.  The veteran's toenails 
were mycotic from a clinical perspective with discoloration, 
deformity, and tenderness to palpation.  Mild periungual 
erythema was also appreciated and the report noted 
onycholysis and white, crumbly subungual debris.

In a November 2003 statement, the veteran reported that his 
symptoms included serious pain, cramps, severe itching and 
ulceration of the skin on both his feet and his forelegs.  
His scratching reaction had caused bleeding and he had to 
wear white, knee length stockings 24 hours a day.  The 
veteran further stated that his previous medical treatments 
and examination must have clearly shown constant exudation 
or itching, extensive lesions, marked disfigurement 
(crossing of toes), and limping.  He also reported that he 
had extreme difficulty walking short distances and standing 
for short periods.

A July 2004 letter from a private podiatrist stated that the 
veteran's diagnoses included, in part, dermatophytosis of 
the toenail and foot.

A February 2005 VA medical examination report stated that 
the veteran stated that he had been using a cream on his 
feet once a day for the previous year and that the condition 
improved with the cream, but returned if he stopped using it 
for a couple of days.  The report noted that the veteran's 
only prescribed topical medication was naftifine 1 percent 
gel, which was an antifungal treatment to be applied 
externally once per day.  The report stated, "[a]s far as 
percentage of exposed area affected, the rash is only on the 
feet and it is about 20 percent of the feet area, mainly on 
the top of the feet.  As far as percentage of the entire 
body, it is about less than 5 percent."  The report noted no 
disfigurement, scars, or deep lesions and stated that the 
veteran was complaining of a lot of symptoms that were not 
related to his skin condition, such as foot pain, numbness, 
difficulty walking, peripheral vascular disease in the lower 
extremities, and arthritic changes.

On examination, the report noted onychomycosis of the 
toenails, especially the big toenails, bilaterally, where it 
was severe, and a whitish, silver colored, scaly looking 
rash on the top of his feet, bilaterally, but not covering 
the whole top of the feet.  The rash was noted as not thick 
or deep, not clearly scaly, could not clearly be scratched 
off, and there was no evidence of a lot of itching.  The 
bottom of the veteran's feet appeared to have some evidence 
of mild arthritis and his feet and toes had some deformities 
noted, including eversion of both feet and some hammertoe 
changes, none of which could be related to the veteran's 
skin condition.  The veteran's gait was noted to be slow 
with a wide base, though the examiner could not relate it to 
the veteran's skin condition.  The assessment was mild to 
moderate service-connected hyperkeratosis involving the top 
of both feet and onychomycosis of the toenails, bilaterally, 
which was severe in the big toenails and mild to moderate in 
the other toenails.

In a transcript of an April 2006 hearing before the Board, 
the veteran stated that he used ointments daily for his skin 
condition and that no other treatment had been prescribed 
other than topical ointments and creams.  The veteran 
further stated that had to wear white cotton socks all the 
time to prevent infection, that he had difficulty walking 
more than 20 yards, that he scratched his feet, which 
sometimes caused bleeding, and that the skin disorder was 
beginning to appear on his lower legs.  The veteran stated 
that he very rarely took his stockings off, other than to 
take a shower, and had been prescribed an oral antibiotic in 
the past, though he did not have a record of this.

A May 2006 VA dermatology consultation report stated that 
the veteran had had a rash for many years, was asked to 
discontinue hot showers, use of a washcloth, and use of 
Ivory Spring and Dove soap.  The examiner stated that the 
condition was probably neurodermatitis but may have been 
eczema or some other rash.  The report suggested 
triamcinolone 0.025 percent cream and Atarax 25 milligrams, 
both to be applied twice a day.

The veteran's service-connected connected hyperkeratosis of 
the feet, bilaterally, is currently evaluated by analogy to 
dermatophytosis.  38 C.F.R. § 4.118, Diagnostic Code 7899-
7813; see 38 C.F.R. § 4.20 (2006).  Dermatophytosis is rated 
as disfigurement of the head, face or neck, scars, or 
dermatitis, depending upon the 


predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813.  Accordingly, the veteran's predominant disability 
warrants rating as dermatitis, as it is not located on his 
head, face or neck and does not resemble scarring.

Under the criteria for dermatitis or eczema, a 10 percent 
rating is warranted with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  A 30 
percent rating is warranted with 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id.

In the veteran's November 2003 statement, he specifically 
referred to the language of Diagnostic Code 7806 in effect 
prior to August 30, 2002.  However, as the veteran's claim 
for an increased evaluation for service-connected 
hyperkeratosis of the bilateral feet was received in July 
2003, subsequent to the change in law, only the criteria in 
effect on and after August 30, 2002 are for consideration.

Additionally, the veteran, in connection with his claim, has 
repeatedly made references to foot pain, difficulty walking, 
foot deformities, and various treatment plans for these 
conditions.  Though the evidence shows that the veteran has 
received diagnoses of additional foot disorders, such as 
arthritis, vascular disease, and flat foot, these disorders 
are not service-connected.  As such, for the issue on 
appeal, the symptoms and manifestations of these 
nonservice-connected disorders are not for consideration, to 
the extent to which they can be distinguished from the 
symptoms and manifestations of the veteran's hyperkeratosis 
of the feet, bilaterally.  See Waddell v. Brown, 5 Vet. App. 
454 (1993); Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  The medical evidence of record does not show that 
the veteran's foot 


pain, difficulty walking, foot deformities, or their 
associated treatment plans are related to his 
service-connected hyperkeratosis of the feet, bilaterally.  
Since it is possible to separate the effects of these 
nonservice-connected conditions, the extent to which they 
are disabling is not for consideration in the issue on 
appeal.

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's hyperkeratosis of the feet, 
bilaterally, under Diagnostic Code 7806.  The February 2005 
VA medical examination report stated that 20 percent of the 
veteran's feet and about less than 5 percent of his body 
were affected.  The Board notes that the examiner wrote 
"[a]s far as percentage of exposed area affected," prior to 
listing these percentages; however the Board does not find 
that the veteran's feet constitute an exposed area.  In 
general, feet are covered in most public situations.  In the 
specific issue on appeal, the evidence of record clearly 
shows that the veteran's feet are almost constantly covered 
by socks or stockings.  Accordingly, the Board does not 
consider the veteran's feet to be an exposed area for the 
purposes of Diagnostic Code 7806.  As such, the February 
2005 VA medical examination report shows that the veteran's 
hyperkeratosis of the bilateral feet affects 5 percent or 
less of the veteran's body and no exposed areas.  In 
addition, the medical evidence of record does not show that 
the veteran's disability has been treated with systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a duration totaling six weeks or more in the 
previous year.  Accordingly, a rating in excess of 10 
percent is not warranted under Diagnostic Code 7806.  

As for other provisions under the Schedule, the veteran's 
disability does not affect 20 to 40 percent of his entire 
body, affect 20 to 40 percent of his exposed areas, or 
require systemic therapy of a total duration of six weeks or 
more in the previous year.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7815, 7816, 7817, 7821, 7822, 7824 (2006).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under these provisions.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased evaluation for service-connected hyperkeratosis 
of the feet, bilaterally, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


